Title: IV. List of Acts of Parliament and of Virginia Assembly, 1661–1759, concerning Religion, 19 November 1776
From: Jefferson, Thomas
To: 


                        
                            
                                1661.
                                c.1.
                                Church to be built or [chap]el of ease.
                            
                            
                                
                                c.2.
                                Vestries appointed.
                            
                            
                                
                                c.3.
                                Ministers to be inducted.
                            
                            
                                
                                c.4.
                                Ministers to provide [reade]rs
                            
                            
                                
                                c.5.
                                Liturgy to be read.
                            
                            
                                
                                c.6.
                                Church Catechism
                            
                            
                            
                                
                                c.7.
                                Ministers to preach weekly
                            
                            
                                
                                c.8.
                                the 30th. of January to be kept a fast.
                            
                            
                                
                                c.9.
                                the 29th. of May to be kept holy.
                            
                            
                                
                                c.10.
                                Churchwardens to keep the church in repair & provide ornaments
                            
                            
                                1663.
                                c.1.
                                an act for keeping holy the 13th. of September.
                            
                            
                                1680.
                                c.4.
                                an act prohibiting unlawful disturbances of divine service.
                            
                            
                                1705.
                                c.6.
                                an act for the effectual suppression of vice & restraint & punishment of blasphemous, wicked & dissolute persons.
                            
                            
                                1713.
                                c.1.
                                an act for registring births, christenings, & burials.
                            
                            
                                1730.
                                c.2.
                                an act for enforcing the act intituled an act for the effectual suppression of vice, & restraint & punishment of blasphemous, wicked & dissolute persons; & for preventing incestuous marriages & copulations.
                            
                            
                                1744.
                                c.2.
                                an act to explain & amend an act intituled an act for the effectual suppression of vice & restraint & punishment of wicked, blasphemous & dissolute persons.
                            
                            
                                <Stat.
                                2.H.4.c.15. [4.Blackst.45] defining heresy & gi ….
                            
                            
                                
                                3.H.5.c.7. [4.Bl.47] Lollardy made a heres ….>
                            
                            
                                
                                1.El.c.1. under which 2 Anabaptists were ….
                            
                            
                                
                                & 2. Arians in 9. Ja ….
                            
                            
                                
                                yt. stat. repeald. by 29.Car.2.c.9. but do ….
                            
                            
                                
                                1.Edw.6.c.1.
                            
                            
                                
                                1.Eliz.c.2. 4.Bl.50.
                            
                            
                                
                                23.Eliz.c.1.
                            
                            
                                
                                3.Jac.l.c.4.
                            
                            
                                
                                35.Eliz.c.1.
                            
                            
                                
                                27.Eliz.c.2.
                            
                            
                                
                                3.Jac.1.c.21.
                            
                            
                                
                                33.H.8.c.8.
                            
                            
                                
                                1.Jac.1.c.12.
                            
                            
                                
                                4.Jac.1.c.5.
                            
                            
                                
                                5.Eliz.c.1.
                            
                            
                                
                                <1.Ed.6.c.12.>
                            
                            
                                1754.
                                c.7. <act for> disqualifying dissenters from [….]
                            
                            
                                1756.
                                c.1. act for disarming papists &c.
                            
                            
                                act.ass.1748.c.2.S.2. ‘popish [rec]usants’ made incapable of beg. given [….]
                            
                            
                                
                                1753.pa.300 ‘po[pish rec]usants convict’ incapable of being witness[es in] any cause whatever.
                            
                            
                            
                                
                                1756.c.1. act for disarm[ing] papists & reputed papists [this act prohibits a papist from keeping horse above £5.]
                            
                            
                                
                                1748.c.26. an act concerning marriages
                            
                            
                                
                                28. an act for the support of the clergy & for the regular collecting & paying the parish levies
                            
                            
                                
                                1759.c.7.S.3.4. Dissenter incapable of being Vestryman.
                            
                        
                    